IN THE UNITED STATES COURT OF APPEALS
               FOR THE FIFTH CIRCUIT United States Court of Appeals
                                              Fifth Circuit

                                                              FILED
                                                             June 20, 2012
                           No. 11-50673
                         Summary Calendar                    Lyle W. Cayce
                                                                  Clerk

UNITED STATES OF AMERICA,

                    Plaintiff - Appellee
v.

RONALD CASTILLE, JR.,

                    Defendant - Appellant


                          Consolidated with
                            No. 11-50678



UNITED STATES OF AMERICA,

                    Plaintiff - Appellee

v.


ANDRE LAMONT LEWIS,

                    Defendant - Appellant


             Appeals from the United States District Court
                   for the Western District of Texas
                       USDC No. 3:10-CR-2157-1
                                      No. 11-50673
                                    c/w No. 11-50678

Before KING, JOLLY, and GRAVES, Circuit Judges.
PER CURIAM:*
       Ronald Castille, Jr., and Andre Lamont Lewis appeal from the district
court’s denial of their motions to suppress phencyclidine (PCP) discovered during
a search of their luggage while they were passengers on a bus stopped at a fixed
immigration checkpoint and their statements, which resulted in their
conditional guilty plea convictions of conspiracy to possess with intent to
distribute one kilogram or more of PCP and one count of possession with intent
to distribute one kilogram or more of PCP in violation of 21 U.S.C. §§ 841(a)(1),
(b)(1)(A)(iv) and 846. Castille and Lewis argue that Border Patrol Agent Jose
Pacheco violated the Fourth Amendment by impermissibly extending the scope
and duration of the immigration checkpoint stop by engaging in a drug
investigation.
       On appeal from the denial of a suppression motion, we review the district
court’s factual findings for clear error and its legal conclusions de novo. United
States v. Portillo-Aguirre, 311 F.3d 647, 651-52 (5th Cir. 2002). In doing so, we
consider all of the evidence presented in the light most favorable to the
prevailing party, which in this case is the Government. United States v. Ellis,
330 F.3d 677, 679 (5th Cir. 2003).
       A border patrol agent at a permanent immigration checkpoint may stop
a vehicle, including a commercial bus, question its occupants about their
citizenship, and conduct a visual inspection of the vehicle without any
individualized suspicion that the vehicle or its occupants are involved in a crime.
United States v. Martinez-Fuerte, 428 U.S. 543, 566-67 (1976); Portillo-Aguirre,


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2
                                  No. 11-50673
                                c/w No. 11-50678

311 F.3d at 652. Nonetheless, an immigration checkpoint stop that exceeds its
permissible scope—the investigation of the citizenship status of the persons
stopped—or its permissible duration—the time reasonably necessary to
determine the citizenship status of the persons stopped—is unlawful. United
States v. Machuca-Barrera, 261 F.3d 425, 432 (5th Cir. 2001).
       In this case, Agent Pacheco boarded the bus, which was nearly full with
passengers, and began his immigration inspection.         When Agent Pacheco
encountered Lewis, he asked whether Lewis was a United States citizen, and
Lewis responded that he was. Agent Pacheco then immediately asked whether
Lewis had any luggage, and Lewis responded that he did. Agent Pacheco asked
for and received consent to look in Lewis’s luggage. Agent Pacheco asked for
Lewis’s consent about 30 seconds into his encounter with Lewis. When Agent
Pacheco encountered Castille, the same scenario unfolded.          Again, Agent
Pacheco asked for and received Castille’s consent to search Castille’s luggage
about 30 seconds into the encounter. After searching Castille’s luggage, Agent
Pacheco continued his immigration inspection of the remaining bus passengers.
       Because the permissible duration of an immigration checkpoint stop
includes the time necessary to inquire about citizenship status, request
documentation, and request consent to extend the detention, the 30-second stop
of each defendant in this case, during which Pacheco asked each defendant about
his citizenship status and for consent to search, “lasted no longer than necessary
to fulfill its immigration-related purpose.” See Machuca-Barrera, 261 F.3d at
429, 435; see also United States v. Jaime, 473 F.3d 178, 185-86 (5th Cir. 2006).
The scope and duration of the immigration checkpoint stop remained valid even
though Agent Pacheco had concluded that both Lewis and Castille were United
States citizens before he asked for consent to search. See Jaime, 473 F.3d at
185.   Furthermore, because the scope and duration of the immigration

                                        3
                                 No. 11-50673
                               c/w No. 11-50678

checkpoint stop were permissible, we will not inquire into Agent Pacheco’s
motivation in asking for consent to search. See Machuca-Barrera, 261 F.3d at
432-34. Finally, because Agent Pacheco requested consent to search during the
course of his immigration inspection of the passengers on the bus, our decision
in Portillo-Aguirre is inapplicable here. See Jaime, 473 F.3d at 185-88.
      The defendants’ convictions are AFFIRMED.




                                       4